          Case 1:19-cv-11605-WGY Document 90-1 Filed 09/21/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,



v.

WELLINGTON MANAGEMENT                                      Civ. Action No. l9-cv-l 1605-WGY
COMPANY LLP AND CHARLES
ARGYLE

            Defendants.




            AFFIDAVIT OF MINA KOIDE IN SUPPORT OF HER MOTION FOR
               RECONSIDERATION A}[D/OR FOR PROTECTTVE ORDER

          I, Mina Koide, under oath, depose and state as follows:

     l. I am the Plaintiff   in the matter Mina Koide v. Wellington Management Company LLP et

          a1.,1884-CV-03569E, currently pending in the Suffolk Superior Court.

     2.   I am not aparty to the above-captioned action.

     3.   In contemplating litigation against Wellington, I consulted with Attorney Katherine

          Michon, Attomey Hannon's law partner, and thereby formed an attorney-client

          relationship with her.

     4.   I did not and do not give consent to the disclosure of confidential information.



     Signed under the pains and penalties of perjury this 21st day of September, 2021.




                                                               Mina Koide
